An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-109
                       NORTH CAROLINA COURT OF APPEALS

                             Filed:     19 August 2014

STATE OF NORTH CAROLINA

      v.                                       Mecklenburg County
                                               11 CRS 219314
MEGAEL JERMAINE MATTHEWS



      Appeal by defendant from judgments entered 22 April 2013 by

Judge C. Thomas Edwards in Mecklenburg County Superior Court.

Heard in the Court of Appeals 4 June 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Alexandra M. Hightower, for the State.

      Tin Fulton Walker & Owen PLLC, by Matthew G. Pruden, for
      Defendant-Appellant.


      McCULLOUGH, Judge.


      Megael      Jermaine       Matthews     (“Defendant”)        appeals      from

judgments      entered    upon    his   convictions      for    attempted      first

degree murder, assault with a deadly weapon with intent to kill

inflicting serious bodily injury, and discharging a firearm into

occupied property inflicting serious bodily injury.                        For the

following reasons we find no error.

                                  I. Background
                                                -2-
       On   the    evening      of    24    April       2011,      Charlotte-Mecklenburg

police responded to a report of a single vehicle accident at the

intersection       of    West    Sugar      Creek       Road       and   Hubbard      Road   in

Charlotte.        Officer Derrick Bowlin responded to the call, and

when he arrived at the scene he found a single vehicle parked in

the grass off of the road with several bullet holes in the side.

When Officer Bowlin approached the car, the passenger in the

driver’s seat told him that he had been shot.                              Later, Officer

Bowlin joined other police officers at an address in the 4500

block of Christenbury Hills Lane, about a mile and a half from

the scene of the car accident, after reports had come in earlier

that day that shots had been fired in that vicinity.

       Earlier      that   same       afternoon,            upon    hearing     gun    shots,

Tiffany     Amaya       looked       through          her    living      room   window       on

Christenbury Hills Lane and observed two men walking toward the

back of a house.           She later described these men as black and

approximately 5’9” in height.                    She described one of the men as

in his early 20’s with short dreads and wearing a bright blue

shirt.

       Based on information from neighbors, Detective Ritter and

other officers were posted outside of 4542 Christenbury Hills

Lane at approximately 10:00 p.m. when two men were seen exiting

from   that       residence,     one       of    whom       was    later   identified        as
                                             -3-
Defendant.      As soon as Defendant exited the building, Detective

Ritter placed him in handcuffs and frisked him for weapons.

Immediately      after,      while     still       in   handcuffs,       Defendant     was

placed in the back seat of a patrol car on the scene.                             During

the approximately forty-five minutes that Defendant was detained

in the back of the patrol car an officer was present outside of

the car.       Defendant has testified that at this time he did not

feel free to leave, but that he was told several times that he

was not under arrest.

      After forty-five minutes in the police cruiser, Defendant

was uncuffed and asked to exit so that a show-up identification

could be performed.            It was at this time that Ms. Amaya was

asked to perform the show-up identification of a suspect.                              Ms.

Amaya observed that the suspect, Defendant, was approximately

5’9”, had dreads, and was wearing a navy blue shirt, which she

identified     as     a    different       color   from   the    shirt    worn   by    the

person   she    had       observed    walking      behind   the    house.        She   was

unsure whether the suspect was the person that she had observed

previously in the afternoon.

      At the scene, Detective Manassah questioned Defendant about

what he had done that day, and then requested that he accompany

the   officers        to     the     Law     Enforcement        Center    (“LEC”)      for

questioning.        With Detective Manassah’s permission,                     Defendant
                                     -4-
called    his    father,   who   drove   to     the    scene    and    accompanied

Defendant to the police station.           During the ride, Defendant was

unrestrained, sat in the front seat, and used his cell phone.

    At the LEC, Defendant was placed in an interview room and

the questioning began at 12:09 a.m.                   During the questioning,

Defendant       gave   several   different       accounts       of     his     story.

Eventually,      Defendant   confessed     to   shooting       the    victim    after

discovering that the $100 bill the victim had paid Defendant in

a marijuana transaction was counterfeit.                    At this time, 4:31

a.m., Defendant was placed under arrest and read his Miranda

rights.

    During       the   interview,   Defendant         was   left     alone    several

times, and was told that there was a bathroom down the hall if

he needed to use it.         Defendant was also able to privately speak

with his father in the interview room shortly after 3:00 a.m.

    Defendant was later indicted by a Mecklenburg County Grand

Jury on one count of attempted first degree murder, one count of

assault with a deadly weapon with intent to kill inflicting

serious injury, one count of discharging a firearm into occupied

property inflicting serious bodily injury, and six counts of

discharging a firearm into a vehicle in operation.                           Prior to

trial, Defendant moved to suppress the statements he made to
                                          -5-
police.     A hearing on the motion to suppress was held on 11-12

April 2013.    This motion was denied on 15 April 2013.

    On 15 April 2013, Defendant’s case was called for trial in

Mecklenburg    County     Superior        Court,    the   Honorable       C.   Thomas

Edwards,     Judge     presiding.         After    the    State      presented        its

evidence, Defendant moved for a dismissal, which was denied.

Defendant presented no evidence, and the jury returned verdicts

finding Defendant guilty of all charges on 22 April 2013.                          That

same day, the trial judge sentenced Defendant to a term of 125

to 161 months in prison for the charge of attempted first degree

murder, under which the judge consolidated the charge of assault

with a deadly weapon with intent to kill inflicting serious

bodily     injury.       The   Judge      also     sentenced      Defendant      to     a

consecutive     term     of    72    to    96    months   for       the   charge       of

discharging a firearm into occupied property inflicting serious

bodily injury, and consolidated the remaining charges under this

sentence.     That day, 22 April 2013, trial counsel for Defendant

allegedly entered an oral notice of appeal in open court.                             The

notice, however, was not recorded by the court reporter and does

not appear in the transcript of the trial.

                                II. Discussion

    Defendant        raises    the   following      issues     on    appeal:          (1)

whether the trial court erred in denying Defendant’s motion to
                                         -6-
suppress   statements     made     to    the     police    during       a    period   of

questioning that occurred before Defendant was read his Miranda

rights; (2) whether Defendant received ineffective assistance of

counsel where his attorney did not raise a Fourth Amendment

argument in his motion to suppress Defendant’s statements to

police;    and   (3)   whether     the     trial       court    erred       in   denying

Defendant’s      motion   to    dismiss     the    charge       of    discharging      a

firearm into an occupied vehicle in operation where there was no

direct evidence that the vehicle was in operation at the time

the shots were fired.

                               A. Notice of Appeal

    Defendant appeals to this Court as of right under N.C. Gen.

Stat. § 7A-27(b) and N.C. Gen. Stat. § 15A-1444(a).                              Now on

appeal, Defendant contends trial counsel orally entered notice

of appeal per Rule 4 of the North Carolina Rules of Appellate

Procedure at trial.       However, Defendant’s oral notice of appeal

does not appear in the transcript.               In an attempt to remedy this

situation, Defendant’s trial counsel has filed an affidavit in

the record that certifies he entered such oral notice of appeal

at trial on 22 April 2013.

    Furthermore,       Defendant        points    to    State    v.     Williams,     in

which this Court held that it had jurisdiction to address the

merits of a defendant’s appeal where
                                          -7-
              the record reflect[ed] that the State, the
              trial court, and Defendant’s counsel all
              proceeded as if proper notice of appeal had
              been properly noted.        Upon Defendant’s
              request, the trial court appointed the
              Appellate Defender’s Office to represent
              her, and stayed the execution of judgment
              pending resolution of the matter in the
              Court of Appeals. The trial court stated in
              its Appellate Entries form that “[D]efendant
              has given Notice of Appeal to the N.C. Court
              of Appeals,” and “ordered that [Defendant]
              is allowed to appeal as an indigent.”

State v. Williams, 215 N.C. App. 1, 4, 714 S.E.2d 835, 837

(2011) (alterations in original), affirmed, 366 N.C. 110, 726

S.E.2d 161 (2012).

      In the case before us, all parties have proceeded as if

notice   of    appeal      had    been   properly     noted:   the    trial   court

appointed      the        Appellate      Defender’s     Office   to     represent

Defendant, the trial court noted in its appellate entries that

“[t]he defendant has given Notice of Appeal to the N.C. Court of

Appeals,” and “ordered that the defendant is allowed to appeal

as indigent.”

      Under these circumstances, in comporting with our holding

in   Williams,       we    hold   that    Defendant’s    right   to    appeal    is

preserved and this court has the appropriate jurisdiction to

resolve this case on the merits.1

1
 Out of precaution, Defendant has also petitioned this court for
writ of certiorari.     Having determined Defendant’s right to
appeal is preserved, we dismiss defendant’s petition as moot.
                                     -8-
                   B. Motion to Suppress Confession

    Defendant      first   argues    that    the   trial    court   erred   in

denying his motion to suppress.              The North Carolina Supreme

Court has previously held that:

            On review of a motion to suppress evidence,
            an appellate court determines whether the
            trial court’s findings of fact are supported
            by the evidence and whether the findings of
            fact support the conclusions of law.       The
            trial   court’s    findings   of    fact   are
            conclusive   on   appeal   if   supported   by
            competent evidence, even if the evidence is
            conflicting.     The   conclusions    of  law,
            however, are reviewed de novo.

State v. Haislip, 362 N.C. 499, 499-500, 666 S.E.2d 757, 758

(2008)      (internal      quotations        and      citations     omitted).

Furthermore, “[w]here a defendant fails to challenge any of the

trial    court’s   findings   of    fact   relating    to   the   motion,   our

review is limited to whether the trial court’s findings of fact

support its conclusions of law.”            State v. Allen, 200 N.C. App.

709, 712–13, 684 S.E.2d 526, 529 (2009) (citations omitted).

    Here, the Defendant has not contested any of the findings

of fact on appeal, merely the application of the law to the

facts. Therefore, our review of the motion to suppress is on an

entirely de novo basis.

    As the State notes in its brief, the law differentiates

between the “free to leave” test under the Fourth Amendment for

the purposes of the seizure of a person and the “restraint of
                                -9-
movement” test found under the Fifth Amendment for the purposes

of a detainment that rises to the level of a formal, custodial

arrest.   State v. Buchanan, 353 N.C. 332, 340, 543 S.E.2d 823,

828 (2001).   In Miranda v. Arizona, the U.S. Supreme Court held

that “custodial interrogation” involves “questioning initiated

by law enforcement officers after a person has been taken into

custody or otherwise deprived of his freedom of action in any

significant way.”   Miranda v. Arizona, 384 U.S. 436, 444, 16 L.

Ed. 2d 694, 706 (1966) (emphasis added).

    The Supreme Court later elaborated that

          a noncustodial situation is not converted to
          one in which Miranda applies simply because
          a reviewing court concludes that, even in
          the   absence    of   any   formal    arrest   or
          restraint   on    freedom   of    movement,   the
          questioning    took   place    in   a   “coercive
          environment.”        Any   interview     of   one
          suspected of a crime by a police officer
          will have coercive aspects to it, simply by
          virtue of the fact that the police officer
          is part of a law enforcement system which
          may ultimately cause the suspect to be
          charged with a crime.      But police officers
          are not required to administer Miranda
          warnings to everyone whom they question. Nor
          is the requirement of warnings to be imposed
          simply because the questioning takes place
          in the station house, or because the
          questioned person is one whom the police
          suspect. Miranda warnings are required only
          where there has been such a restriction on a
          person’s freedom as to render him “in
          custody.”
                                    -10-
Oregon v. Mathiason, 429 U.S. 492, 495, 50 L. Ed. 2d 714, 719

(1977).

      In Mathiason, the Supreme Court held that even though a

suspect was being voluntarily questioned at the police station

behind closed doors, and where the police lied to the suspect

and warned him about his truthfulness, the questioning was not

custodial, and did not require Miranda warnings.              Id. at 493, 50

L. Ed. 2d at 718.

      Finally, in California v. Beheler, the Supreme Court held

that “[a]lthough the circumstances of each case must certainly

influence a determination of whether a suspect is ‘in custody’

for   purposes    of   receiving    Miranda   protection,      the     ultimate

inquiry is simply whether there is a ‘formal arrest or restraint

on freedom of movement’ of the degree associated with a formal

arrest.”    California v. Beheler, 463 U.S. 1121, 1125, 77 L. Ed.

2d 1275, 1279 (1983) (quoting Mathiason, 429 U.S. at 495, 50 L.

Ed. 2d at 719).

      In   the   present   case,   the   actions   of   the   police    do   not

appear tantamount to placing Defendant under custodial arrest.

Defendant was initially placed in handcuffs for the safety of

the officers.     At that time he was in “investigatory detention,”

which was warranted because the police had reasonable suspicion
                                       -11-
that a crime had been committed and that he had been involved.

In North Carolina,

            [o]nly unreasonable investigatory stops are
            unconstitutional.     An investigatory stop
            must be justified by a reasonable suspicion,
            based   on   objective    facts,   that   the
            individual is involved in criminal activity.

            A court must consider the totality of the
            circumstances——the     whole      picture  in
            determining whether a reasonable suspicion
            to make an investigatory stop exists.     The
            stop   must   be   based    on   specific and
            articulable facts, as well as the rational
            inferences from those facts, as viewed
            through the eyes of a reasonable, cautious
            officer,   guided   by   his   experience and
            training. The only requirement is a minimal
            level of objective justification, something
            more than an unparticularized suspicion or
            hunch.

State v. Watkins, 337 N.C. 437, 441-42, 446 S.E.2d 67, 70 (1994)

(internal citations and quotations omitted).

    Here, the police had specific articulable facts, including

the fact that the house where Defendant left from was close to

the shooting and there was a witness that saw two men walk into

the home shortly after hearing gun shots.                  The investigatory

detention,     though   forty-five      minutes    long,   was    not   improper

because during this time the police were checking Defendant’s

record   and    attempting   to    set    up   a   show-up   identification.

Defendant    was   taken   out    of   handcuffs    for    this   show-up   and
                                 -12-
remained out of handcuffs until his eventual arrest early the

next morning.

    After the police uncuffed Defendant, he was told he was not

under arrest; he was asked to come to the station for voluntary

questioning; he was allowed to call his father and have his

father accompany him to the police station; he rode in the front

seat of the police vehicle; the door to the questioning room

remained open until Defendant closed it himself; he was allowed

to use the bathroom unaccompanied while at the station; and he

was allowed to use his cell phone during breaks.                In light of

these   circumstances,   it   does    not   appear   that   Defendant   was

restrained in his freedom of movement to a degree comparable to

a lawful, custodial arrest.          Although the questioning may have

had coercive aspects, and the officers may have appeared tough

on Defendant in questioning, this alone is not sufficient to

require Miranda warnings.

    Therefore,     Defendant         was    not   under     a     custodial

interrogation when he made his confession to the police, and

Miranda warnings were not required.          Further, the voluntariness

of the questioning, and thereby the confession, were not tainted

by the initial investigatory detention of Defendant because the

police had reasonable suspicion to detain him at that time.

                C. Ineffective Assistance of Counsel
                                     -13-
    Defendant       next    claims    that      he   was    denied      effective

assistance of counsel when his trial counsel did not argue a

violation     of   the   Fourth   Amendment     in   support     of   Defendant’s

motion   to    suppress    his    confession.        The   law   on    claims   of

ineffective assistance of counsel is well settled and several

precedential decisions dictate our scope of review.

              As to whether an ineffective assistance of
              counsel claim can be dealt with on appeal,
              [the    Supreme]     Court     has     stated,
              [i]neffective assistance of counsel claims
              brought on direct review will be decided on
              the merits when the cold record reveals that
              no further investigation is required, i.e.,
              claims that may be developed and argued
              without such ancillary procedures as the
              appointment    of   investigators     or    an
              evidentiary hearing.    Therefore, on direct
              appeal   we    must   determine    if    these
              ineffective assistance of counsel claims
              have been prematurely brought.     If so, we
              must dismiss those claims without prejudice
              to the defendant’s right to reassert them
              during a subsequent motion for appropriate
              relief proceeding.

State v. Campbell, 359 N.C. 644, 691, 617 S.E.2d 1, 30 (2005)

(internal citations and quotations omitted).

    Further, when claims are ripe for review,

              this Court must be highly deferential and
              “indulge a strong presumption that counsel’s
              conduct falls within the wide range of
              reasonable   professional  assistance[....]”
              Defendant may rebut this presumption by
              specifically   identifying  those  acts   or
              omissions that are not “the result of
              reasonable professional judgment” and the
              court determining, “in light of all the
                                  -14-
           circumstances,   the  identified   acts [or
           omissions] were outside the wide range of
           professionally competent assistance.”

State v. Banks, 210 N.C. App. 30, 49, 706 S.E.2d 807, 821 (2011)

(quoting Strickland v. Washington, 466 U.S. 668, 689-90, 80 L.

Ed. 2d 674, 694-95 (1984)) (alterations added).              “[T]he court

should   recognize   that    counsel   is   strongly   presumed   to   have

rendered adequate assistance and made all significant decisions

in   the    exercise    of     reasonable     professional     judgment.”

Strickland, 466 U.S. at 690, 80 L. Ed. 2d at 695.

     “When a defendant attacks his conviction on the basis that

counsel was ineffective, he must show that his counsel’s conduct

fell below an objective standard of reasonableness.”              State v.

Braswell, 312 N.C. 553, 561-62, 324 S.E.2d 241, 248 (1985).

North Carolina has adopted and followed the two-part test laid

out in Strickland for determining whether counsel’s conduct fell

below such an objective standard:

           In order to meet this burden, a defendant
           must satisfy a two-part test:        “First, the
           defendant     must     show    that     counsel's
           performance was deficient.         This requires
           showing that counsel made errors so serious
           that counsel was not functioning as the
           “counsel” guaranteed the defendant by the
           Sixth Amendment. Second, the defendant must
           show    that    the     deficient     performance
           prejudiced the defense.           This requires
           showing   that    counsel’s   errors    were   so
           serious as to deprive the defendant of a
           fair   trial,    a   trial   whose    result   is
           reliable.”
                                     -15-


Campbell, 359 N.C. at 690, 617 S.E.2d at 29 (2005) (quoting

Strickland, 466 U.S. at 687, 80 L. Ed. 2d at 693).

         In further defining these terms, the North Carolina Supreme

Court     followed   Strickland   in    defining   that     “[p]rejudice    is

established by showing ‘that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.            A reasonable probability

is   a    probability   sufficient     to   undermine    confidence   in   the

outcome.’”      Id. at 690, 617 S.E.2d at 29-30 (quoting Strickland,

466 U.S. at 694, 80 L. Ed. 2d at 698).                  Furthermore, “[b]oth

prongs of this test must be met to prevail on an ineffective

assistance of counsel claim.”        Id. at 690, 617 S.E.2d at 30.

         “This Court has held that ‘[c]ounsel is given wide latitude

in matters of strategy, and the burden to show that counsel’s

performance fell short of the required standard is a heavy one

for defendant to bear.’”          Id. (quoting State v. Fletcher, 354

N.C. 455, 482, 555 S.E.2d 534, 551 (2001), cert. denied, 537

U.S. 846, 154 L. Ed. 2d 73 (2002)).                “Moreover, this Court

indulges the presumption that trial counsel’s representation is

within the boundaries of acceptable professional conduct.”                 Id.

(citing State v. Fisher, 318 N.C. 512, 532, 350 S.E.2d 334, 346

(1986)).
                                          -16-
      In the case before us, it does not appear that Defendant

has met the “heavy burden” of proving that trial counsel was

ineffective.        The absence of a Fourth Amendment argument as to

the admissibility of Defendant’s statement does not, by itself,

render     counsel’s    assistance        “below    an    objective         standard     of

reasonableness.”        Defendant would have to prove (1) that the

performance of his trial counsel was deficient, and (2) that

this deficiency worked a prejudice against his defense.

      The defense’s argument that trial counsel’s performance was

deficient is based on the assumption that suppression of the

confession    was    warranted      due    to    the     “unlawful        detention”     of

Defendant during the time of the show-up identification.                            As we

discussed     above,    we     do   not     find       that        this   investigatory

detention     was    unlawful,      and    therefore          it    would    have      been

unnecessary, and indeed unfruitful, if trial counsel had pursued

it.

      As    Defendant    has   failed       under      the    first       prong   of    the

Strickland test, we need not discuss the second.                            However, it

would seem clear that          Defendant cannot be prejudiced by the

absence of an unfruitful argument, and this Court’s confidence

in the outcome of the case is in no way undermined as a result

of the absence of said argument.
                                            -17-
      Because this Court is                required to “indulge in a strong

presumption [that] counsel’s conduct falls within the wide range

of   reasonable       professional         assistance,”       we       do   not    find    that

Defendant has met the burden of proving this case.                            Furthermore,

it is appropriate to decide this issue at this time because the

cold record reflects all of the relevant facts and there does

not appear to be any reason for instigating an investigation

into trial counsel’s conduct.

      Defendant         did     not    receive         ineffective          assistance       of

counsel.      Trial     counsel       is   given       a   wide    latitude         in     trial

strategy, and Defendant has not proven that the absence of a

Fourth     Amendment          argument     to        accompany     a    Fifth      Amendment

argument      was   a    decision      that      rendered     counsel’s           performance

below    an    objective        standard        of    reasonableness         or     that    the

absence of such an argument worked a prejudicial effect into the

outcome of the trial.

                                D. Motion to Dismiss

      In Defendant’s final argument on appeal, Defendant contends

that the trial court erred in denying his motion to dismiss the

charges of discharging a firearm into a vehicle in operation.

The standard of review for an appellate court’s review of a

motion to dismiss for insufficient evidence is well settled.

              Evidence   is  sufficient  to  sustain  a
              conviction when, viewed in the light most
                                -18-
            favorable to the State and giving the State
            every reasonable inference therefrom, there
            is substantial evidence to support a jury
            finding of each essential element of the
            offense charged, and of defendant’s being
            the perpetrator of such offense.

            Evidence is substantial if it is relevant
            and adequate to convince a reasonable mind
            to accept a conclusion.     In considering a
            motion to dismiss, the trial court does not
            weigh   the   evidence,   consider    evidence
            unfavorable to the State, or determine any
            witness' credibility.      Evidence is not
            substantial if it is sufficient only to
            raise a suspicion or conjecture as to either
            the commission of the offense or the
            identity of the defendant as the perpetrator
            of it, and the motion to dismiss should be
            allowed even though the suspicion so aroused
            by the evidence is strong.         This Court
            reviews the denial of a motion to dismiss
            for insufficient evidence de novo.

            If substantial evidence, whether direct,
            circumstantial, or both, supports a finding
            that the offense charged has been committed
            and that the defendant committed it, the
            motion to dismiss should be denied and the
            case goes to the jury.

State v. Bettis, 206 N.C. App. 721, 728-29, 698 S.E.2d 507, 512

(2010) (quoting State v. Wilkerson, 196 N.C. App. 706, 708-09,

675 S.E.2d 678, 680 (2009)) (internal citations and quotations

omitted).

    Our Supreme Court has held that:

            When determining the sufficiency of the
            evidence to support a charged offense, we
            must view the evidence in the light most
            favorable to the State, giving the State the
            benefit of all reasonable inferences.      A
                                    -19-
            defendant’s motion to dismiss must be denied
            if the evidence considered in the light most
            favorable to the State permits a rational
            jury to find beyond a reasonable doubt the
            existence of each element of the charged
            crime    and   that   defendant    was   the
            perpetrator.

            Whether the evidence presented is direct or
            circumstantial   or  both,   the   test   for
            sufficiency is the same.       Circumstantial
            evidence may withstand a motion to dismiss
            and support a conviction even when the
            evidence does not rule out every hypothesis
            of innocence.    If the evidence supports a
            reasonable inference of defendant’s guilt
            based on the circumstances, then it is for
            the [jurors] to decide whether the facts,
            taken singly or in combination, satisfy them
            beyond a reasonable doubt that the defendant
            is actually guilty.

State v. Trull, 349 N.C. 428, 447, 509 S.E.2d 178, 191 (1998)

(internal citations and quotations omitted).

    Here, taking all inferences in the light most favorable to

the State, the denial of the motion to dismiss was appropriate.

Although there is no direct evidence that the vehicle was in

operation   at   the   time   of   the   shooting,   it   is   a   reasonable

inference that arises from the other undisputed facts, such as

the fact that the victim’s car was found crashed on the side of

the road with tire tracks being found behind it, spent shell

casings were found at the intersection of Emma Lynn Court and

Christenbury Hills Lane, and a bullet was found in the road, as
                                       -20-
well as several other bullets found in the victim’s driver’s

side door.

      With the evidence standing as such, “it is for the [jurors]

to decide whether the facts, taken singly or in combination,

satisfy them beyond a reasonable doubt that the defendant is

actually guilty.”         The denial of the motion to dismiss for lack

of   evidence   of   an    essential   element     of   a   charged   crime   was

appropriate     here      because   the       circumstantial    evidence      was

sufficient to provide the jury with a reasonable inference of

Defendant’s guilt.

                               III. Conclusion

      For the reasons stated above, this Court finds no error in

the findings or holdings of the Superior Court of Mecklenburg

County.



      No error.

      Judges STEPHENS and STROUD concur.

      Report per Rule 30(e).